Citation Nr: 1108564	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, claimed as a pinched nerve.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1993 to January 1996.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) ) in St. Petersburg, Florida.  The Board Remanded the appeal in June 2007.
 

FINDINGS OF FACT

1.  Service treatment records conflict with the Veteran's post-service statements that he incurred a back injury in service in a fall off a cliff, and the Veteran's statements that such an incident occurred are not credible.

2.  The Veteran's contentions that he incurred a knee disorder as a result of an injury in service, or, alternatively, that a right, left, or bilateral knee disorder has been chronic and continuous since service, are not credible.

3.  The evidence establishes that hypertension was not manifested in service or within a presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a back injury, claimed as a pinched nerve, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2010).

2.  The criteria for service connection for a right, left, or bilateral knee disorder are not met, and criteria for presumptive service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).
3.  The criteria for service connection for hypertension are not met, and criteria for presumptive service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the claimed disorders.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the VCAA had not yet been enacted when the Veteran submitted the August 2000 claim underlying this appeal.  The RO issued a March 2004 letter that advised the Veteran of the criteria for establishing service connection.  Following the Board's 2007 Remand, the Appeals Management Center issued a June 2007 letter which addressed the criteria for service connection and also discussed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  These communications advised the Veteran of all information for which notice is required under the VCAA.  

The Board acknowledges that notice regarding the VCAA was not furnished to the Veteran initially, and again notes that the VCAA had not yet been enacted when the Veteran submitted the claim underlying this appeal.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records.

In the 2007 Remand, the Board directed that the Veteran be afforded VA examination of the back and of the knees.  A notice of examination was issued in October 2008, but returned as undeliverable, and that letter was found to be incorrectly addressed.  A letter advising the Veteran that an examination would be scheduled, and advising him that additional evidence was still needed, was issued to an updated address in July 2009.  In August 2009, the RO contacted the Veteran by telephone, and the Veteran confirmed the current address.  The Veteran requested that additional efforts be made to obtain his records from Tripler Army Hospital.  Additional service treatment records were obtained, and the Veteran was so notified, at the address he had confirmed in July 2009.  

The Veteran was notified by a February 2010 letter that a VA examination was being scheduled at the Gainesville VA Medical Center.  In March 2010, the examinations were cancelled, with a notation that the Veteran refused examination at that location.  The RO attempted to contact the Veteran, at the telephone number he had been contacted at previously, and was informed that the Veteran was incarcerated.  The RO obtained the address of the facility at which the Veteran was incarcerated, and issued an April 2010 letter asking the Veteran to advise VA when he would be released so examination could be scheduled.   He did not respond to the letter.

The RO issued a supplemental statement of the case (SSOC) in November 2010, approximately six months after issuing the letter to the facility at which the Veteran was incarcerated.  The letter was returned to VA as undelivered, with a notation that the Veteran had been released or transferred.  In December 2010, the SSOC was re-issued to the Veteran at another address.  The Veteran has not responded.  The SSOC has not been returned as undelivered or undeliverable.  

VA has acted appropriately to advise the Veteran that VA has attempted to schedule examinations, and he has been advised to contact VA to assist VA to schedule the examination at a time when the Veteran can attend the examination.  The Veteran has been unwilling to respond to VA's requests regarding his location.  The Board finds that VA has no further duty to schedule additional examinations.  Although the Veteran has not attended VA examination, the Board finds that the attempts to contact the Veteran and to schedule an examination provided substantial compliance with the Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has been afforded the opportunity to identify additional relevant post-service clinical records, including in the telephone contact with the RO in July 2009.  The Veteran has not identified additional records.  

Under the circumstances, including the RO's varied attempts to contact the Veteran, including by mail and by telephone, no further notice or assistance to the appellant is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for arthritis and for hypertension.   

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Summary of service treatment records and personnel records 

At service induction examination, conducted in February 1993, the Veteran's blood pressure was 100/62.  In September 1993, radiologic examination of the right ankle was conducted.  The radiology report reflects that the examination was requested because the Veteran complained of pain in the right foot.  The examination revealed stress-related bone changes in the second through fifth metatarsal shafts and mild hallux valgus deformity of the right great toe.  Minimal increased uptake was noted on nuclear medicine examination of the left foot and bilateral knees and bilateral tibiae, interpreted as slight stress changes.  

Examination of the Veteran's right foot was again conducted in February 1994.  The radiology report reflects that the examination was requested because the Veteran reported that he fell down.  A possible hairline fracture of the right great toe was suspected.  Radiologic studies ruled out that fracture.  

The service personnel records, as well as treatment records, disclose that the Veteran's use of alcohol came to the attention of military authorities as a result of a domestic incident in February 1994.  The Veteran was admitted for inpatient alcohol treatment in May 1994.  The Veteran complained of bilateral knee pain of several months duration.  May 1994 radiologic examinations of the knees disclosed no abnormality, joint effusion, or arthritic change.  Admission history reflects that the Veteran had "tendonitis right foot (recently)."  As to musculoskeletal complaints, the Veteran reported joint pain, right foot.  The Veteran reported that he had a "bad foot."  It was noted that he was being evaluated for gout.  The problem list for that hospitalization includes bilateral knee pain and "r/o (rule out) plantar fasciitis."  The Veteran was advised to walk aerobically.  A profile which excluded running, jumping, volleyball, and basketball was recommended.  

The Veteran's records were reviewed in April 1995.  A separation examination was conducted in June 1995.  At that time, the Veteran's blood pressure was 130/82.  The Veteran's spine and lower extremities were described as normal.  A complaint of bilateral knee pain was noted, and the Veteran was referred for evaluation of bilateral knee pain.  A separation medical history includes conflicting dates but appears to have been completed by both the Veteran and the medical reviewer at the same time, possibly in June 1995.  The Veteran reported swollen or painful joints, high or low blood pressure, broken bones, and bone and joint deformity.  The medical reviewer stated that the Veteran had swollen or painful knees with increased activity.  The medical reviewer noted that there was "no indication of HTN" (hypertension).  The examiner also noted that, although the Veteran reported a fracture, the only bone abnormality was hallux valgus.   

In August 1995, the Veteran was placed on a physical profile which prohibited push-ups, sit-ups and squatting because of patellar tendonitis, bilaterally.  In September 1995, it was recommended that the Veteran be discharged because efforts at drug and alcohol rehabilitation had failed.  

The Veteran, through his legal representative in the discharge proceedings, requested a Medical Evaluation Board because of his patellar tendonitis.  Nuclear medicine examination of the knees in September 1995 disclosed mild stress changes in the lower extremities bilaterally and the patellar bones.  The Veteran's profile for knee disorders was found to be temporary.  That profile was not extended; no Medical Evaluation Board was scheduled.  The Veteran was separated from service in January 1996.


Post-service evidence

In August 1996, the Veteran sought VA treatment for leg pain of one month's duration.  The Veteran reported that he fell off a cliff, onto a dirt surface, in February 1994, landed on his feet, sustained fractures of the feet and lower legs, and wore casts for two years.  The examiner noted that the examination findings were not consistent with sciatica, and recommended orthopedic evaluation.  August 1996 radiologic examination of the lumbosacral spine disclosed a normal spine.

VA outpatient treatment records dated in March 1997 disclose that the Veteran reported he fell 22 feet, off a cliff, in February 1994, and sustained a right tibia and fibula fracture.  He reported back pain since that fall.  The report of an April 1997 magnetic resonance imaging examination of the spine disclosed disc protrusion at L5-S1.  

During treatment for a psychiatric disorder in 1999, the Veteran provided a history of a back injury.  He did not report a chronic knee disorder.  In March 2000, he reported periodic knee pain.  The provider who treated the Veteran during a March 2000 VA outpatient medical visit noted that the Veteran had been evaluated for low back pain, and mechanical low back pain was the assigned diagnosis.  The provider also noted that evaluation for knee pain resulted in a diagnosis of mechanical knee pain.   

In August 2000, the Veteran submitted a claim for service connection for a back injury, which the Veteran stated was sustained when he fell off a cliff.  The Veteran also sought service connection for knee pain residual to a back injury and for hypertension.  The Veteran submitted a copy of a September 1995 service separation medical history.  The Veteran reported high blood pressure, painful joints, and broken bones.  The separation examination noted that the Veteran was being evaluated for bilateral knee pain.  

In May 2000, the Veteran sought VA outpatient treatment for chest pain.  He reported, among other history, that he had fractured two vertebrae in his back.  The examiner assigned an impression of chronic back pain.  The provider made no notation regarding complaints of knee pain or findings of knee pain.

In June 2000, radiologic examination of the lumbar spine revealed no significant degenerative change, no spondylosis, no spondylolisthesis, no osteolytic or osteoblastic processes.  The report concluded that the lumbar spine was unremarkable. 

Based on the Veteran's lay reports of chronic back and knee pain, the Board directed, in its 2007 Remand, that the Veteran be afforded VA examination to determine the etiology of back and knee disorders. 

1.  Claim for service connection for lumbar disorder

The Veteran contends that he is entitled to service connection for residuals of an injury to the back, resulting in chronic back pain, sustained when he fell from a cliff.  However, the Veteran's service treatment records show that the Veteran did not report a fall from a cliff to any provider who treated him during hospitalization in 1994, and there is no notation that the Veteran reported a fall from a cliff to any provider who requested radiologic examination in 1993, 1994, or 1995.  The Veteran did not report a fall from a cliff at the time of service separation examination.  

The Veteran did not report back pain to any provider who treated him during hospitalization in 1994, and there is no notation that the Veteran reported back pain to any provider who requested radiologic examination for other complaints in 1993, 1994, or 1995.  The Veteran did not report back pain at the time of service separation examination in 1995, although he did report other joint complaints.  

It is not believable that the Veteran would fail to report that he fell from a cliff if such an incident occurred during service.  If the Veteran sustained any injury as a result of a fall from a cliff, it would be adverse to the Veteran's interests to fail to report such incident during his hospitalization in May 1994.  The Board finds that the Veteran's report that he fell from a cliff during service, and had chronic back pain thereafter, is not credible, since there is no notation that the Veteran reported such an incident during his service or at the time of separation examination.  The Board notes that the evidence provided in the service treatment records would not be inconsistent with a report that the Veteran sustained some sort of fall during service, at the time of the February 1994 domestic incident which brought the Veteran's drug and alcohol dependence to the attention of authorities.  However, the records clearly reflect that, if the Veteran sustained some sort of fall in February 1994, it was not during military training, the fall was not from a cliff, the fall was not from a height of more than 20 feet, as reported by the Veteran, and there is no evidence that the Veteran sustained a fracture of any bone.  Therefore, the Board must find that the reports provided by the Veteran in connection with this claim and in connection with the post-service treatment he sought in 1996 and 1997 are not credible.  

Moreover, the records of the Veteran's discharge for failure to complete rehabilitation for alcohol dependence make it clear that the Veteran, through his representative in the administrative proceedings prior to discharge, requested evaluation by a Medical Evaluation Board, because discharge based on physical disability would have been more favorable to the Veteran than discharge for failure of alcohol dependence rehabilitation.  If the Veteran sustained an injury during service, to include as a result of a fall from a cliff, it would have been in the Veteran's interests to report it in September 1995.  The fact that the Veteran did not report such occurrence, or residual injury or back pain, at the time of his discharge proceedings is significant evidence that such event had not occurred.  

The service treatment records and the service personnel records establish that the Veteran did not report a fall from a cliff, a back injury, or chronic back pain.  The Veteran's reports of such incident and residual back injury after service are not credible.  The Board noted that a private April 1997 MRI of the back showed disc desiccation at L5-S1 with disc protrusion.  However, the MRI report states that the Veteran reported "fall from a cliff with subsequent leg pain two years ago."  As the evidence establishes that it is not credible that the Veteran fell from a cliff in service, the history provided by the Veteran for the April 1997 MRI is not credible.  The April 1997 MRI cannot, therefore, serve as a basis for granting direct service connection for a back disorder or presumptive service connection for a back disorder, since the Veteran's report of the event leading up to the MRI has been rejected.  

The preponderance of the credible and competent evidence is against the Veteran's claim for service connection for a back disorder under any theory of entitlement.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.

2.  Claim for service connection for a knee disorder

In his August 2000 claim, the Veteran stated that he was seeking service connection for knee pain residual to a back injury.  The Veteran's post-service statements that he sustained a back injury in service are not credible.  Therefore, his statements that he also sustained a disorder of the knees as a residual of an incident in which he sustained a back injury are not credible.

In September 2000, in describing an incident in which he slid off a cliff side, the Veteran stated, "I fractured my right leg and bones in my feet."  The Veteran stated that he was treated with a cast.  The reports of radiologic examinations of the Veteran's feet, legs, and knees conducted in September 1993, February 1994, May 1994, and September 1995 disclose that, although some abnormalities were noted at the time of some radiologic examinations, no fracture of any bone was identified.  

The treatment records disclose no report of treatment of a fracture of any bone.  The report of May 1994 hospitalization reflects that no provider noted a history of a broken bone.  The lack of any reference to use of a cast, together with radiologic examinations which disclose that no fracture of any bone was diagnosed on radiologic examinations, is so significant as to directly conflict with the Veteran's report that he sustained a fall which resulted in a fracture of a bone or required use of a cast to treat an injury.  These radiologic reports directly contradict the Veteran's post-service assertions for purposes of this claim, and demonstrate that his statements that he sustained a broken bone in service are not credible.  The complete lack of credibility of the Veteran's descriptions of an incident which he contends caused his current knee disorder renders his assertions of chronic knee pain not credible for purposes of the claim of entitlement to service connection for a bilateral knee disorder.  

Moreover, as noted above, the Veteran sought to substitute Medical Evaluation Board proceedings for the administrative proceedings leading to his discharge.  If he had sustained a fall from a cliff in service, if he had sustained a fracture of any bone, or if he had been treated for a cast, it would have been in the Veteran's interest to report it, if such incident was not otherwise recorded in the Veteran's records available at that time for review by his legal representative in those proceedings.  The fact that no such report was made by the Veteran in 1995 is significant and persuades the Board that the Veteran's post-service descriptions of an incident which he contends caused a current bilateral knee disorder are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)

The Board notes that it is not rejecting the Veteran's statements solely because his report of symptoms is not corroborated in service treatment records.  Rather, the Board is rejecting the Veteran's statements with regard to knee injury and knee pain because the contemporaneous evidence established by the radiologic examinations were conducted in September 1993, February 1994, May 1994, and September 1995, establishes that it is not credible that a fracture of the severity described by the Veteran could have remained undetected or unreported when the Veteran sought treatment at the times the radiologic examinations were conducted.  See Buchanan, supra.  

Finally, the provider who conducted a 1995 review of the Veteran's medical history specifically noted that, although the Veteran reported that he has sustained a bone fracture in service, the only bony abnormality verified in eh service treatment records was mild right hallux valgus.  This medical statement directly conflicts with the Veteran's post-service reports that he sustained a fracture of a bone in service.  The Board further notes that it is not credible that the Veteran sustained a fracture after the September 1995 discharge proceedings, since there is no report of such incident in either the service treatment records or in personnel records related to the processing of the Veteran's discharge.  The Veteran's lack of credibility regarding his reports of fractures renders his report of continuity of symptomatology of knee pain suspect.  

In assessing the evidence, the Board must look to continuity of symptoms, not treatment, to determine whether there is continuity of symptomatology.  Post-service, the Veteran reported left leg pain, and pain radiating to the right leg from the back, but did not report right or left knee pain, in August 1996.  In November 1996, the Veteran sought evaluation of right leg and right knee pain, and reported that the pain was due to trauma.  As summarized above, the Veteran did not report right knee trauma in service, and his report of such at the November 1996 episode of clinical treatment is not credible.  Moreover, no clinical diagnosis of a chronic right knee disorder was assigned at the time of the November 1996 evaluation.  

In March 1997 and April 1997, the Veteran sought evaluation for back pain, which he reported was a result of 22-foot fall in service with right foot and tibia fractures and casts for several months.  The Veteran reported right hamstring pain, but no notation of a report of right or left knee pain is reflected in the March 1997 VA outpatient treatment record.  The Veteran again sought VA evaluation in April 1997 and August 1997, but no complaint of chronic right or left knee pain was noted.  No diagnosis of a right or left knee disorder was assigned.  As no chronic right or left knee disorder was manifested within one year following the Veteran's service separation, the criteria for presumptive service connection are not met.  

The preponderance of the credible and competent evidence is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable. The claim must be denied.

3.  Claim for service connection for hypertension

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.  Hypertension is defined as diastolic blood pressure predominantly 90 mm. or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90mm).

At the time of 1995 service separation medical history, the Veteran reported high blood pressure.  The Veteran's blood pressure was recorded as 130/82 on the physical examination portion of the separation examination.  Review of the service treatment records discloses no systolic blood pressure of 160 or above and no diastolic blood pressure as high as 90 or above.  During May 1994 hospitalization, the Veteran's blood pressure was recorded as varying from 110/70 to 130/80.
The provider who reviewed the Veteran's medical history concluded that there was "no indication of HTN (hypertension)" during service.  

In August 1996, the Veteran sought VA treatment for leg pain.  His blood pressure at VA outpatient examinations in August 1996 varied from 132/72, 110/64, to 135/70.  No systolic blood pressure of 160 or above and no diastolic blood pressure as high as 90 or above.  In September 1996, the Veteran's blood pressure was 126/82.  In October 1996, the Veteran's blood pressure was 120/73.  In November 1996, a blood pressure of 130/83 was recorded.  In August 1999, the Veteran's blood pressure was 136/74.  

VA treatment records after August 1999 include some diastolic blood pressure readings of 90 or above and some systolic blood pressure readings of 160 or above.  However, the Veteran's service separation was in January 1996, so the one-year presumptive period applicable for service connection for hypertension as a chronic disease expired before those elevated blood pressure readings were manifested.

The Veteran did not manifest elevated blood pressure in service, and the 1995 clinical opinion from the provider who conducted separation medical history review was that the Veteran did not have hypertension.  No elevation was manifested in the Veteran's diastolic or systolic blood pressure, as defined by regulations applicable to this determination, was manifested within one year of the Veteran's service separation or proximate to the Veteran's service.  

To the extent that the Veteran contends that he had high blood pressure in service or within one year thereafter, the objective clinical evidence conflicts with the Veteran's lay statements.  The Veteran's lay statements are not competent evidence of his blood pressure, as blood pressure is not observable by a lay individual.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

A Veteran is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, but the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds, as a matter of fact, that the Veteran is not competent in this situation to determine whether he had hypertension in service or within one year following his service.  Rather, competent evidence of hypertension must be based on objective clinical findings.

In this case, the objective clinical findings establish that the Veteran's recorded blood pressures did not meet the definition for hypertension during his service or within one year following his service.  The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied.  
 



ORDER

The appeal for service connection for residuals of a back injury, claimed as a pinched nerve, is denied.

The appeal for service connection for a bilateral knee disorder is denied.

The appeal for service connection for hypertension is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


